Citation Nr: 1034936	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches (claimed as 
migraines).

2.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right leg, right hand, and left thigh, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, Muscle Group IX, left forearm, hand, and 
wrist, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The Veteran appeared before the undersigned Veterans Law Judge at 
a March 2010 Travel Board hearing at the RO.  A transcript is of 
record.

The Veteran was denied entitlement to service connection for 
headaches (claimed as migraines) in a June 2007 rating decision.  

In July 2007 the Veteran filed a notice of disagreement and in 
May 2009, the RO issued a statement of the case, which included 
the issue of entitlement to service connection for headaches.  

In June 2009 (received by the RO on July 7, 2009), the Veteran 
filed a VA Form 9, and checked a box clearly indicating that he 
wanted to appeal all of the issues listed on the statement of the 
case.  

In a December 2009 statement submitted in lieu of VA Form 646, 
the Veteran's representative stated the issue of entitlement to 
service connection for headaches "are not intended for appeal 
according to the Veteran and have been erroneously carried 
forward and therefore are not contended."  

Apparently, the RO determined the Veteran did not file a timely 
VA Form 9 in regard to the issue of entitlement to service 
connection and deemed the issue as withdrawn by the Veteran.  
Subsequently, during his March 2010 Travel Board hearing, neither 
the Veteran, nor his representative, indicated the issue of 
entitlement to service connection for headaches was withdrawn, 
and in fact, gave testimony regarding the issue.  

Although not certified to the Board, based on the above, the 
Board considers the issue of entitlement to service connection 
for headaches (claimed as migraines) to be in appellate status 
and will therefore address the issue.

The issues of entitlement to an increased evaluation for 
residuals of a shell fragment wound, right leg, right hand and 
left thigh, currently evaluated as 10 percent disabling; 
entitlement to an increased evaluation for residuals of a shell 
fragment wound, Muscle Group IX, left forearm, hand, and wrist, 
currently evaluated as 10 percent disabling; and, entitlement to 
TDIU, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, headaches 
(claimed as migraines) were incurred in service.

2.  The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches (claimed as 
migraines) are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The appeal with regard to PTSD arises from disagreement with the 
initial rating following the grant of service connection. The 
courts have held that once service connection is granted, the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105. Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regards to the 
Veteran's increased initial rating claim for PTSD.

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance). In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim for 
service connection for headaches (claimed as migraines).



Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claims.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA examinations 
in response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases will be presumed 
if they are manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Headaches

Background

On his May 1966 enlistment examination, in the self-report 
section entitled "have you ever had or have you now," the 
Veteran checked "yes" to "frequent or severe headache."  The 
examiner noted the Veteran had temporal headaches, which were not 
considered disabling.  The Veteran was found to have a refractive 
error, a recent laceration of his left forearm, and a scar, 
however, no additional defects were found and the Veteran was 
determined fit for military service.  

In January 1992 private medical records of Dr. AD, the Veteran 
reported a decrease in his headaches with medication.  A 
subsequent April 1992 private medical record of Dr. AD indicated 
the Veteran reported a decrease in headache frequency and there 
was a notation that the headaches "may" be stress-related.

In January 2007, the Veteran underwent a VA examination, and 
reported a longstanding history of headaches starting shortly 
after discharge from service.  The examiner noted the Veteran's 
record confirmed that in August 1967, he had bilateral 
perforation of his eardrums from an explosion and he had an 
injury in December 1967, resulting in shell fragments in the 
bilateral upper and lower extremities.

The examiner stated that based on the analysis of the available 
files and interview with the Veteran, there was not sufficient 
evidence confirming the presence of shell fragments which would 
have directly caused the Veteran's headaches.  The examiner 
further stated, however, that given his history of acoustic 
trauma and close exposure to explosions, it was more likely than 
not that he was experiencing headaches related to this exposure.

In a July 2007 notice of disagreement, the Veteran reported that 
his headaches began shortly after service, and that while he was 
initially able to cope with the pain, the headaches eventually 
became "debilitating," lasting an average of 2-3 days, and 
included a sensitivity of light and sound, failure to eat or 
drink, and refusal of communications.  

In January 2009 private treatment records, Dr. HS noted the 
Veteran complained of longstanding migraines since the Vietnam 
war.  They were usually very infrequent, but the headache he was 
now experiencing had lasted over a week with associated 
photophobia, phonophobia, nausea, and vomiting.  Dr. HS diagnosed 
the Veteran with a migraine.  

Analysis

The Veteran did report that he experienced headaches prior to 
service, and the examiner noted on the May 1966 enlistment 
examination, the Veteran had temporal headaches, which were not 
considered disabling.  

As to whether the Veteran's report of headaches was a preexisting 
condition, the Board finds in this matter that his headaches were 
not a preexisting condition. In this regard, although the Veteran 
noted a history of occasional headaches pre-service in his May 
1966 report of medical history, the May 1966 entrance examination 
did not reveal nor document any headache and/or neurological 
disability (See May 1966 Medical Examination Report). (Mere 
history provided by the claimant of the pre-service existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition. 
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995)).

In January 2007, a VA examiner stated that given the Veteran's 
history of acoustic trauma and close exposure to explosions, it 
was more likely than not that he was experiencing headaches 
related to this exposure.

The VA examiner's opinion links the current headache disorder to 
service.  There is no other medical opinion or evidence of record 
to refute this opinion.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for benefits to be denied.  
Gilbert v. Derwinski, 1 Vet App. 49, 54 (1990).  As the competent 
medical evidence shows a current diagnosis of migraine headaches, 
which was incurred as a result of service, the criteria for 
service connection have been met.  See 38 C.F.R. § 3.303 (2009).

Resolving all reasonable doubt in the Veteran's favor, his claim 
for service connection for headaches (claimed as migraines), is 
granted.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 
(2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified. Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition. The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

Diagnostic Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to interfere 
with occupational or social functioning or to require continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. Id.

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 
Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals 
for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

PTSD

Background

In April 2007, the Veteran underwent a VA examination.  The 
examiner noted the Veteran was appropriately dressed with good 
hygiene and grooming.  His orientation was good, he was alert and 
responsive but tense overall.  He was cooperative and attentive 
but guarded and detached through much of the interview.  Eye 
contact was good with speech soft in volume and tone, normal in 
rhythm and rate.  His mood was somewhat depressed and anxious 
with a generally restricted affect, until talking about his 
stressors, at which point he broke down and cried.  

The Veteran reported sleep impairment with occasional dreams and 
nightmares.  The Veteran stated that he had punched his wife 
several times to the point she no longer sleeps with him through 
the night.  He denied active thoughts of suicide, but stated "it 
would be okay if I just didn't wake up."  He denied homicidal 
ideation.  Thought processes were generally logical with no 
hallucinations or delusions.  There was no evidence or 
observation of ritual or obsessive behaviors.  The Veteran 
reported drinking heavily and being withdrawn.  He stated his 
only social activity was the group sessions that he attended at 
the Vet Center.  Insight and judgment appeared to be fair.  

The examiner diagnosed the Veteran with PTSD, chronic, mild to 
moderate, and alcohol abuse, assigning a GAF of 65.  The examiner 
noted that despite his symptomatology, the Veteran had a 
relatively successful history of employment and reported no lost 
time from work nor any history of impulsive, erratic or dangerous 
behavior.  He reported being married for 39 years, and his 
relationship with his wife appeared stable. The examiner noted 
that after his retirement, the Veteran appeared to have had 
difficulty with part-time work, and had quit on several occasions 
due to conflict.  The examiner noted the Veteran was currently on 
no medication for treatment of PTSD and remained employable.

In a July 2007 letter, the Veteran's wife reported that his PTSD 
was "more pronounced" than the medical records indicated and 
that the Veteran continued to have outbursts of anger not only in 
stressful situations but everyday as well.  The Veteran's wife 
stated that she was "walking on eggshells."  She stated the 
Veteran was negative and complained frequently.  She also 
reported that he was displaying less interest in his hobbies and 
experiencing difficulties at work.

In a July 2007 letter, JB, an administrative assistant at the 
Veteran's church, commented that the Veteran was very talented 
and knowledgeable, however, she stated his mood could change as 
quickly as "you can blink an eye."  She stated he was quick 
tempered and on occasion was rude to parishioners and relatives 
visiting graves.  She stated that since the Veteran retired from 
the Port Authority, he had gone on several extended trips with 
his wife and family.  JB stated the Veteran changed after 
returning from a Marine Reunion in 2006, noting he was a 
"different person."

In April 2009, the Veteran was afforded a VA examination.  The 
Veteran reported that he lived with his wife of 41 years in their 
own home.  The Veteran reported that he worked with the Port 
Authority for 25 years until January 2002 his retirement in 
January 2002 when he was offered a buyout package.  The Veteran 
stated that he wished he had never retired, that he liked 
working, 12-16 hour days, with good pay and benefits.  

The Veteran began working part-time at his church in 2001 
performing maintenance duties.  The Veteran reported being "let 
go" from his job at the church several times for not following 
directions or overt defiance, rather than for specific symptoms 
of PTSD.  The Veteran reported that he had applied for several 
jobs, but was not called back for any position.   

The Veteran reported that since 2006 he spent more time in a 
basement room by himself.  He stated that he and his wife argued 
more frequently, and some of the arguing centered around his 
alcohol use.  The Veteran reported a good relationship with one 
of his daughters, and a fair to poor relationship with another 
daughter.  He stated that he stopped contact with friends who he 
thought were using him and also with friends from military 
reunions.  The Veteran reported that he was pushing his family 
away from him.  

The Veteran stated that he was having daily unwanted thoughts 
about Vietnam but only dreaming about Vietnam 5-7 times per year.  
The Veteran did not report any particular avoidance symptoms, but 
would try to push away the sadness that he experienced 
occasionally when he thought about Vietnam.  The Veteran denied 
any inability to recall details of his traumatic stressors, 
however, he occasionally would have some difficulty 
concentrating.  

The examiner noted the Veteran was neatly dressed with good 
hygiene and fair eye contact.  He was alert and oriented in all 
spheres and able to maintain focus and attention throughout the 
interview, except for one occasion when he lost his train of 
thought.  His thought process was clear, coherent, and goal 
directed without evidence of a formal thought disorder or 
psychosis.  His mood was euthymic, affect was blunted with some 
appropriate brightening, and memory and intellect were grossly 
intact.  The Veteran reported that he last thought about harming 
himself in January 2009 when his family canceled their trip to 
Florida.  The Veteran said he rarely had thoughts of harming 
himself and he had never attempted to harm himself in the past.  
There was no homicidal ideation and the Veteran denied a history 
of violent acts.  The Veteran denied panic attacks, obsessions, 
or compulsive rituals that interfered with behavior or 
functioning.  There were no symptoms consistent with depression, 
mania, panic, obsessive compulsive disorder, generalized anxiety, 
eating disorders, or psychosis.  

The examiner diagnosed the Veteran with PTSD, mild to moderate, 
and assigned a GAF of 65.  The examiner opined that the Veteran 
had not had an appreciable increase in symptoms since his last 
examination.  The examiner stated the Veteran had never had 
symptoms severe enough to cause him to seek out psychiatric 
medications or additional psychological treatment.  Further, 
there was no evidence to suggest that the Veteran was 
unemployable.  

In June 2009, DM, a psychologist and team leader at the 
Pittsburgh Vet Center,  noted the Veteran had weekly individual 
and group therapy sessions.  During this period, he had stopped 
working at several jobs since he was having difficulty sleeping 
and experiencing panic attacks.  He had a strained relationship 
with his family and few friends except those from his unit in 
Vietnam with whom he maintained contact through e-mail.  DM 
diagnosed the Veteran with PTSD, delayed onset, chronic, and 
assigned a GAF of 58.

The Veteran testified at a Board hearing in March 2010 that he 
attended individual weekly therapy sessions for his PTSD in 
addition to weekly group therapy.  He stated he did not leave the 
house other than 3 times per week, twice for VA appointments and 
once for church.  

Analysis

The Veteran was granted service connection for PTSD in a June 
2007 rating decision, which assigned a 50 percent disability 
evaluation, effective September 13, 2006.  The Veteran contends 
that a higher evaluation is warranted.

Based on the Veteran's statements, along with statements from the 
Veteran's wife and former employer, along with medical evidence 
of record, weighing these findings together, the Board finds that 
the disability most closely approximates the criteria for a 50 
percent rating and no higher. 

The April 2009 VA examiner opined that the Veteran had not had an 
appreciable increase in symptoms since his last examination.  The 
examiner who conducted the VA examination explained the reasons 
for his opinion and they are consistent with the evidence of 
record.  Therefore, the opinion is entitled to substantial 
probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are whether 
the person opining is suitably qualified and sufficiently 
informed).

The Veteran does not have deficiencies in most of the areas 
required for an increased rating.  He has also been shown to not 
have most of the symptoms listed as examples in the 70 percent 
criteria to include suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  On examination, he 
was appropriate dressed and groomed and displayed appropriate 
affect.  While he reported some panic attacks, irritability, 
depression, and some isolation, he also reported that he was 
married to his wife of 42 years, had "fair" to "good" 
relationships with his children.  The Veteran reported that he 
had a "few"  friends.  He and his wife attended church on a 
regular, weekly basis. He also kept in contact with veterans with 
whom he served.  He also denied hallucinations and thoughts or 
plans of self harm.

The criteria for the next higher rating, 70 percent, are met if 
the Veteran has deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.  Here, the 
Veteran is retired from his position of 25 years due to a buyout 
offer and subsequently sought out occasional part-time 
employment.  Additionally, the Veteran did report that he should 
not have retired as he enjoyed working and has had difficulty 
maintaining and obtaining employment since his retirement. The 
April 2009 VA examiner stated there was no evidence to suggest 
that the Veteran was unemployable.  

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
50 percent rating for the entire appellate period.  38 C.F.R. 
§ 4.7; See Fenderson, 12 Vet. App. at 126. 

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009). The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this matter, for the above noted disabilities, there are no 
symptoms that are beyond those contemplated by the rating 
criteria. 38 C.F.R. §§ 4.123, 4.124, 4.124(a) (2009). Further 
consideration of an extraschedular rating is therefore, not 
warranted.


ORDER

Service connection for headaches (claimed as migraines) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 50 
percent for PTSD is denied.


REMAND

The Veteran seeks an increased disability evaluation for 
residuals of a shell fragment wound, right leg, right hand and 
left thigh, currently evaluated as 10 percent disabling, and for 
residuals of a shell fragment wound, Muscle Group IX, left 
forearm, hand, and wrist, currently evaluated as 10 percent 
disabling.

In September 2008, the Veteran submitted a statement that his 
physical problems had increased in severity, and noted his last 
VA examination was in October 2006.  Based on the testimony of 
the Veteran reporting a change in his condition, a new VA 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (new examination is required where there is evidence of a 
material change in the condition since the last examination).

The Veteran also seeks entitlement to TDIU.  The determinations 
of the claims cited above could have a significant impact on the 
separate claim of entitlement to TDIU. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one claim cannot be rendered until the other claim 
has been considered). Therefore, a determination on the TDIU 
claim must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate the current 
severity of his service-connected 
residuals of a shell fragment wound, right 
leg, right hand and left thigh, and 
residuals of a shell fragment wound, 
Muscle Group IX, left forearm, hand, and 
wrist.

The examiner should review the claims 
file.  This review of the claims folders 
should be noted in the examination report 
or in an addendum to the examination 
report.  All tests and studies deemed 
necessary by the examiner should be 
performed.

The examiner should note all neurologic 
manifestations of the disabilities, note 
the nerves involved, and express an 
opinion as to the severity of the 
neurological disability, if any.  

The examiner should report the results of 
range of motion studies in degrees.  The 
examiner should determine whether the 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.  The 
examiner should also note the point, if 
any, in the range of motion when pain 
begins.

The examiner should report on the 
Veteran's scars, to include the size of 
each scar (length and width) in inches or 
centimeters. For each scar, the examiner 
should report whether the scar is unstable 
or painful on objective examination and 
whether it limits the function of the part 
affected.  If photographs of record are 
not complete, then the VA examiner should 
take unretouched color photographs of the 
Veteran's scars and the photographs should 
be included with the examination report.

The examiner is advised that the Veteran 
is competent to report his history and 
symptoms and that the examiner must take 
his reports into account.  

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is 
so.

2. The AMC/RO should also schedule the 
Veteran for an examination to determine 
whether he is unemployable due to his 
service-connected disabilities.

3.  The agency of original jurisdiction 
should review the examination reports to 
insure that it contains all information 
and opinions requested in this remand.

4.  Following such development, the RO/AMC 
should review and readjudicate the 
increased rating claims. See 38 C.F.R. § 
4.2. 

The RO should also review and readjudicate 
the TDIU claim. 

5.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case at his most recent address of record, 
and afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


